Case 2:19-cv-10593-AB-MAA Document 21 Filed 02/21/20 Page 1 of 11 Page ID #:126


 1 Steven A. Caloiaro (Bar No. 284410)
   scaloiaro@dickinson-wright.com
 2 Dickinson Wright PLLC
   100 West Liberty Street, Suite 940
 3 Reno, NV 89501
   Tel: (775) 343-7506
 4 Fax: (844) 670-6009
 5 John S. Artz (Pro Hac Vice forthcoming)
   jsartz@dickinsonwright.com
 6 Dickinson Wright PLLC
   350 S. Main Street, Suite 300
 7 Ann Arbor, MI 48104
   Tel: (248) 433-7200
 8 Fax: (844) 670-6009
 9 Attorneys for Defendant Trade Box, LLC d/b/a InStyler
10
                           UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
                                    WESTERN DIVISION
13
   GUY A. SHAKED INVESTMENTS       Case No.: 2:19-cv-10593-AB-MAA
14 LTD. and DAFNI HAIR PRODUCTS,
   LTD.,                              DEFENDANT’S ANSWER TO
15                                  PLAINTIFFS’ COMPLAINT FOR
             Plaintiffs,               PATENT INFRINGEMENT
16
   v.                                  JURY TRIAL DEMANDED
17
   TRADE BOX, LLC D/B/A/ INSTYLER,
18
             Defendant.
19
20
21         Defendant Trade Box, LLC d/b/a InStyler (“InStyler”), by and through its attorneys
22 of record, Dickinson Wright PLLC, hereby answers Plaintiffs Guy A. Shaked
23 Investments, Ltd., and Dafni Hair Products, Ltd., (collectively, “Plaintiffs”) Complaint
24 for Patent Infringement (“Complaint”).         InStyler denies the allegations and
25 characterizations in Plaintiffs’ Complaint unless expressly admitted in the following
26 paragraphs.
27
28

                                                1
Case 2:19-cv-10593-AB-MAA Document 21 Filed 02/21/20 Page 2 of 11 Page ID #:127


 1                      INSTYLER PRELIMINARY STATEMENT
 2         Defendant Trade Box, LLC (“Trade Box”) has no involvement in the allegedly
 3 infringing activities complained of herein. Specifically, Trade Box has no involvement
 4 in the manufacture, sale, offer for sale, importing and/or distribution of the Accused
 5 Products. Instead, Trade Box is merely a holding company.
 6                             PRELIMINARY STATEMENT
 7         1.    InStyler lacks sufficient information to admit or deny the allegations of
 8 Paragraph 1 and, therefore, denies the same.
 9         2.    InStyler lacks sufficient information to admit or deny the allegations of
10 Paragraph 2 and, therefore, denies the same.
11         3.    InStyler lacks sufficient information to admit or deny the allegations of
12 Paragraph 3 and, therefore, denies the same. Furthermore, the screenshot has independent
13 legal significance and is the best evidence of its content, and InStyler denies any
14 allegations inconsistent therewith.
15         4.    InStyler lacks sufficient information to admit or deny the allegations of
16 Paragraph 4 and, therefore, denies the same.
17         5.    InStyler lacks sufficient information to admit or deny the allegations of
18 Paragraph 5 and, therefore, denies the same.
19         6.    InStyler lacks sufficient information to admit or deny the allegations of
20 Paragraph 6 and, therefore, denies the same. InStyler denies any wrongdoing or liability,
21 and denies the remaining allegations, assertions and averments in Paragraph 6.
22                               NATURE OF THE ACTION
23         7.    InStyler admits that Plaintiffs’ Complaint alleges Patent Infringement.
24 InStyler, however, denies liability and denies the remaining allegations, assertions and
25 averments in Paragraph 7.
26                                       THE PARTIES
27         8.    InStyler lacks sufficient information to admit or deny the allegations of
28 Paragraph 8 and, therefore, denies the same.

                                               2
Case 2:19-cv-10593-AB-MAA Document 21 Filed 02/21/20 Page 3 of 11 Page ID #:128


 1         9.     InStyler admits that Plaintiff Guy A. Shaked Investments, Ltd. is listed as
 2 the Assignee of U.S. Patent Nos. 9,877,562 (the “’562 Patent”), 9,591,906 (the “’906
 3 Patent”), 9,578,943 (the “’943 Patent”), and D817,007 (the “D’007 Patent”)(collectively,
 4 the “Patents-in-Suit”).
 5         10.    InStyler lacks sufficient information to admit or deny the allegations of
 6 Paragraph 10 and, therefore, denies the same.
 7         11.    InStyler lacks sufficient information to admit or deny the allegations of
 8 Paragraph 11 and, therefore, denies the same.
 9         12.    InStyler denies that it is a corporation as untrue. InStyler admits the
10 remaining allegations contained in Paragraph 12, but denies that it is liable for patent
11 infringement.
12                               JURISDICTION AND VENUE
13         13.    For purposes of this case only, InStyler does not dispute that this Court has
14 subject matter jurisdiction over Plaintiffs’ claims. InStyler, however, denies liability as
15 to Plaintiffs’ claims and denies that it has committed acts of Patent Infringement in this
16 District.
17         14.    For purposes of this case only, InStyler does not dispute that this Court has
18 personal jurisdiction over InStyler. InStyler, however, denies the allegations contained in
19 Paragraph 14 (iii) as untrue and denies liability as to Plaintiffs’ claims.
20         15.    For purposes of this case only, InStyler does not dispute that venue is proper
21 in this District. InStyler, however, denies the allegations contained in Paragraph 15 (iii)
22 as untrue and denies liability as to Plaintiffs’ claims.
23                           INVENTION OF THE DAFNI BRUSH
24         16.    InStyler lacks sufficient information to admit or deny the allegations of
25 Paragraph 16 and, therefore, denies the same.
26         17.    InStyler lacks sufficient information to admit or deny the allegations of
27 Paragraph 17 and, therefore, denies the same.
28         18.    InStyler lacks sufficient information to admit or deny the allegations of

                                                  3
Case 2:19-cv-10593-AB-MAA Document 21 Filed 02/21/20 Page 4 of 11 Page ID #:129


 1 Paragraph 18 and, therefore, denies the same.
 2         19.   InStyler lacks sufficient information to admit or deny the allegations of
 3 Paragraph 19 and, therefore, denies the same.
 4         20.   InStyler admits that the Patents-in-Suit disclose a hair brush with protruding
 5 heated elements on the face of the brush. InStyler lacks sufficient information to admit or
 6 deny the remaining allegations of Paragraph 20 and, therefore, denies the same.
 7         21.   InStyler lacks sufficient information to admit or deny the allegations of
 8 Paragraph 21 and, therefore, denies the same.
 9         22.   InStyler admits that the Dafni brush contains stiff bristles around the heated
10 surface, and heat-insulating bristles on top of the protruding heating elements. InStyler
11 lacks sufficient information to admit or deny the remaining allegations of Paragraph 22
12 and, therefore, denies the same.
13         23.   InStyler lacks sufficient information to admit or deny the allegations of
14 Paragraph 23 and, therefore, denies the same.
15         24.   InStyler lacks sufficient information to admit or deny the allegations of
16 Paragraph 24 and, therefore, denies the same. Furthermore, the screenshot has
17 independent legal significance and is the best evidence of its content, and InStyler denies
18 any allegations inconsistent therewith.
19         25.   InStyler lacks sufficient information to admit or deny the allegations of
20 Paragraph 25 and, therefore, denies the same.
21         26.   InStyler lacks sufficient information to admit or deny the allegations of
22 Paragraph 26 and, therefore, denies the same.
23                                    PATENTS-IN-SUIT
24         27.   InStyler lacks sufficient information to admit or deny the allegations of
25 Paragraph 27 and, therefore, denies the same.
26         28.   InStyler admits that the D’007 Patent was issued to assignee Guy A. Shaked
27 Investments, Ltd. InStyler, however, denies liability and denies that it has committed
28 acts of Patent Infringement.

                                                4
Case 2:19-cv-10593-AB-MAA Document 21 Filed 02/21/20 Page 5 of 11 Page ID #:130


 1         29.   InStyler admits that the D’539 Patent was issued on March 5, 2019. InStyler,
 2 however, denies that the D’539 Patent was issued to Plaintiffs as assignee, and further
 3 denies liability and denies that it has committed acts of Patent Infringement.
 4         30.   InStyler admits that the ’943 Patent was issued to assignee Guy A. Shaked
 5 Investments, Ltd. InStyler, however, denies liability and denies that it has committed acts
 6 of Patent Infringement.
 7         31.   InStyler admits that the ’906 Patent was issued to assignee Guy A. Shaked
 8 Investments, Ltd. InStyler, however, denies liability and denies that it has committed acts
 9 of Patent Infringement.
10         32.   InStyler admits that the ’562 Patent was issued to assignee Guy A. Shaked
11 Investments, Ltd. InStyler, however, denies liability and denies that it has committed acts
12 of Patent Infringement.
13                    DEFENDANT AND THE ACCUSED PRODUCTS
14         33.   InStyler admits that it sells ceramic hair straightening brushes called the
15 “Straight Up” and “Glossie” brushes. Instyler, however, denies any wrongdoing or
16 liability, and denies the remaining allegations of Paragraph 33. Furthermore, the
17 screenshot has independent legal significance and is the best evidence of its content, and
18 InStyler denies any allegations inconsistent therewith.
19         34.   InStyler admits that it sells a ceramic hair straightening brush called the
20 “Straight Up” brush. InStyler, however, denies any wrongdoing or liability. Furthermore,
21 the screenshot has independent legal significance and is the best evidence of its content,
22 and InStyler denies any allegations inconsistent therewith.
23         35.   InStyler admits that it sells ceramic hair straightening brushes called the
24 “Straight Up” and “Glossie” brushes. InStyler, however, denies liability and denies that
25 it has committed acts of Patent Infringement.
26                              NOTICE OF INFRINGEMENT
27         36.   InStyler denies the allegations in Paragraph 36 as untrue.
28         37.   InStyler admits it received a letter dated March 24, 2017 alleging that Trade

                                                5
Case 2:19-cv-10593-AB-MAA Document 21 Filed 02/21/20 Page 6 of 11 Page ID #:131


 1 Box, LLC was infringing the ‘943 and ‘906 Patents. InStyler denied and continues to
 2 deny that it has at any time infringed the ‘943 and ‘906 Patents, or any other Patent-in-
 3 Suit.
 4         38.    InStyler denies the allegations of Paragraph 38 as untrue.
 5                                 FIRST CAUSE OF ACTION
 6                       (INFRINGEMENT OF THE D’007 PATENT)
 7         39.    InStyler realleges and incorporates the preceding paragraphs of this answer
 8 as if fully set forth herein.
 9         40.    InStyler admits that Plaintiffs have ownership rights in the Patents-in-Suit,
10 but denies the validity of the same. InStyler lacks sufficient information to admit or deny
11 the remaining allegations of Paragraph 40 and, therefore, denies the same.
12         41.    InStyler denies the allegations of Paragraph 41 as untrue.
13         42.    InStyler denies the allegations of Paragraph 42 as untrue.
14         43.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
15 InStyler lacks sufficient information to admit or deny the remaining allegations of
16 Paragraph 43 and, therefore, denies the same.
17         44.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
18 InStyler lacks sufficient information to admit or deny the remaining allegations of
19 Paragraph 44 and, therefore, denies the same.
20         45.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
21 InStyler lacks sufficient information to admit or deny the remaining allegations of
22 Paragraph 45 and, therefore, denies the same.
23                                 SECOND CAUSE OF ACTION
24                       (INFRINGEMENT OF THE D’539 PATENT)
25         46.    InStyler realleges and incorporates the preceding paragraphs of this answer
26 as if fully set forth herein.
27         47.    InStyler lacks sufficient information to admit or deny the allegations of
28 Paragraph 47 and, therefore, denies the same.

                                                 6
Case 2:19-cv-10593-AB-MAA Document 21 Filed 02/21/20 Page 7 of 11 Page ID #:132


 1         48.    InStyler denies the allegations of Paragraph 48 as untrue.
 2         49.    InStyler denies the allegations of Paragraph 49 as untrue.
 3         50.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
 4 InStyler lacks sufficient information to admit or deny the remaining allegations of
 5 Paragraph 50 and, therefore, denies the same.
 6         51.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
 7 InStyler lacks sufficient information to admit or deny the remaining allegations of
 8 Paragraph 51 and, therefore, denies the same.
 9         52.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
10 InStyler lacks sufficient information to admit or deny the remaining allegations of
11 Paragraph 52 and, therefore, denies the same.
12                                 THIRD CAUSE OF ACTION
13                        (INFRINGEMENT OF THE ’943 PATENT)
14         53.    InStyler realleges and incorporates the preceding paragraphs of this answer
15 as if fully set forth herein.
16         54.    InStyler admits the allegations of Paragraph 54.
17         55.    InStyler denies that its Straight Up, Straight Up mini, and Glossie brushes
18 infringe any claim of the ’943 Patent and, therefore, denies the allegations of Paragraph
19 55 as untrue.
20         56.    InStyler denies the allegations of Paragraph 56 as untrue.
21         57.    InStyler denies the allegations of Paragraph 57 as untrue.
22         58.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
23 InStyler lacks sufficient information to admit or deny the remaining allegations of
24 Paragraph 58 and, therefore, denies the same.
25         59.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
26 InStyler lacks sufficient information to admit or deny the remaining allegations of
27 Paragraph 59 and, therefore, denies the same.
28

                                                 7
Case 2:19-cv-10593-AB-MAA Document 21 Filed 02/21/20 Page 8 of 11 Page ID #:133


 1         60.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
 2 InStyler lacks sufficient information to admit or deny the remaining allegations of
 3 Paragraph 60 and, therefore, denies the same.
 4                                 FOURTH CAUSE OF ACTION
 5                        (INFRINGEMENT OF THE ’906 PATENT)
 6         61.    InStyler realleges and incorporates the preceding paragraphs of this answer
 7 as if fully set forth herein.
 8         62.    InStyler admits the allegations of Paragraph 62.
 9         63.    InStyler denies that it has infringed any claim of the ’906 Patent and,
10 therefore, denies the allegations of Paragraph 63 as untrue.
11         64.    InStyler denies the allegations of Paragraph 64 as untrue.
12         65.    InStyler denies the allegations of Paragraph 65 as untrue.
13         66.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
14 InStyler lacks sufficient information to admit or deny the remaining allegations of
15 Paragraph 66 and, therefore, denies the same.
16         67.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
17 InStyler lacks sufficient information to admit or deny the remaining allegations of
18 Paragraph 67 and, therefore, denies the same.
19         68.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
20 InStyler lacks sufficient information to admit or deny the remaining allegations of
21 Paragraph 68 and, therefore, denies the same.
22                                 FIFTH CAUSE OF ACTION
23                        (INFRINGEMENT OF THE ’562 PATENT)
24         69.    InStyler realleges and incorporates the preceding paragraphs of this answer
25 as if fully set forth herein.
26         70.    InStyler admits the allegations of Paragraph 70.
27
28

                                                 8
Case 2:19-cv-10593-AB-MAA Document 21 Filed 02/21/20 Page 9 of 11 Page ID #:134


 1         71.    InStyler denies that its Straight Up, Straight Up mini, or Glossie brushes, or
 2 any InStyler product, infringes any claim of the ’562 Patent and, therefore, denies the
 3 allegations of Paragraph 71 as untrue.
 4         72.    InStyler denies the allegations of Paragraph 72 as untrue.
 5         73.    InStyler denies the allegations of Paragraph 73 as untrue.
 6         74.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
 7 InStyler lacks sufficient information to admit or deny the remaining allegations of
 8 Paragraph 74 and, therefore, denies the same.
 9         75.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
10 InStyler lacks sufficient information to admit or deny the remaining allegations of
11 Paragraph 75 and, therefore, denies the same.
12         76.    InStyler denies that Plaintiffs are entitled to any damages from InStyler.
13 InStyler lacks sufficient information to admit or deny the remaining allegations of
14 Paragraph 76 and, therefore, denies the same.
15                          [PLAINTIFFS’] PRAYER FOR RELIEF
16         InStyler denies that Plaintiffs are entitled to any relief from InStyler and denies all
17 the allegations, averments or assertions contained in Paragraphs a) through j) of Plaintiffs’
18 Prayer for Relief.
19                      DEFENSES AND AFFIRMATIVE DEFENSES
20         InStyler hereby asserts the following defenses and affirmative defenses. InStyler
21 denies any allegations in the Complaint not specifically admitted above. InStyler reserves
22 the right to amend its Answer to add additional defenses, including allegations of
23 inequitable conduct, consistent with the facts discovered in this case.
24                  FIRST DEFENSE – FAILURE TO STATE A CLAIM
25         Plaintiffs’ Complaint, on one or more counts, fails to state a claim upon which
26 relief may be granted.
27
28

                                                  9
Case 2:19-cv-10593-AB-MAA Document 21 Filed 02/21/20 Page 10 of 11 Page ID #:135


  1                       SECOND DEFENSE – NON-INFRINGEMENT
  2           InStyler has not infringed any valid and enforceable claim of any of the Patents-
  3 in-Suit.
  4                               THIRD DEFENSE – INVALIDITY
  5           The Patents-in-Suit are invalid for failure to comply with the conditions and
  6 requirements of patentability set forth in the patent statutes, including 35 U.S.C. §§ 101,
  7 102, 103 and/or 112.
  8
                      FOURTH DEFENSE – LIMITATION ON DAMAGES
  9                         UNDER 35 U.S.C. §§ 286 AND 287
 10           Plaintiffs’ claims for damages are limited, in whole or in part, under 35 U.S.C. §
 11 286 and 35 U.S.C. § 287.
 12                    FIFTH DEFENSE – PROSECUTION DISCLAIMER
                          AND PROSECUTION HISTORY ESTOPPEL
 13
              Plaintiffs’ claims for relief are barred, in whole or in part, by the doctrines of
 14
      prosecution disclaimer and prosecution history estoppel.
 15
                       SIXTH DEFENSE –EQUITABLE DOCTRINES
 16               INCLUDING ESTOPPEL, WAIVER, AND ACQUIESCENCE
 17           Plaintiffs’ claims are barred, in whole or in part, by operation of one or more
 18 equitable doctrines, including, but not limited to, estoppel, waiver, and/or acquiescence.
 19                  SEVENTH DEFENSE – LICENSE AND EXHAUSTION
 20           Plaintiffs’ claims are barred or limited, in whole or in part, as the result of license,
 21 exhaustion, or otherwise authorized use.
 22                       EIGHTH DEFENSE – INTERVENING RIGHTS
 23           Plaintiffs’ claims are barred, in whole or in part, by the doctrine of intervening
 24 rights.
 25                  NINTH DEFENSE – LACK OF IRREPARABLE HARM
 26           Plaintiffs’ claims for injunctive relief are barred because Plaintiffs cannot show
 27 that they will suffer any irreparable harm from InStyler’s actions.
 28

                                                     10
Case 2:19-cv-10593-AB-MAA Document 21 Filed 02/21/20 Page 11 of 11 Page ID #:136


  1                 TENTH DEFENSE – ADEQUATE REMEDY AT LAW
  2         Any alleged injury suffered by Plaintiffs, if any, would be adequately compensated
  3 by damages. Accordingly, Plaintiffs have a complete and adequate remedy at law and are
  4 not entitled to seek equitable relief.
  5                         ELEVENTH DEFENSE – NO DAMAGE
  6         Without admitting that the Complaint states a claim, there has been no damage in
  7 any amount, manner, or at all by reason of any alleged act by InStyler in the Complaint,
  8 and the relief prayed for in the Complaint therefore cannot be granted.
  9         Dated: February 21, 2020
 10                                               Respectfully Submitted,
 11                                               DICKINSON WRIGHT PLLC
 12                                                 /s/ Steven A. Caloiaro___
 13                                               Steven A. Caloiaro, Bar No. 28441
                                                  scaloiaro@dickinson-wright.com
 14                                               Dickinson Wright PLLC
                                                  100 W. Liberty Street, Suite 940
 15                                               Reno, NV 89501
                                                  Tel.: (775) 343-7500
 16                                               John S. Artz (Pro Hac Vice forthcoming)
 17                                               jsartz@dickinsonwright.com
                                                  Dickinson Wright PLLC
 18                                               2600 W Big Beaver Road, Suite 300
                                                  Troy, MI 48084
 19                                               Tel: (248) 433-7200

 20                                               Attorneys for Trade Box, LLC d/b/a/
                                                  InStyler
 21
 22
 23
 24
 25
 26
 27
 28

                                                11
